DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present U.S. non-provisional application is being examined under the first-inventor-to-file provisions of the AIA . The  present U.S. non-provisional application, filed on April 27, 2021, is a continuation of a prior U.S. non-provisional application, filed on August 15, 2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 27, 2021 was filed       before the mailing date of a first Office action in the present U.S. non-provisional application,      in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.
Allowable Subject Matter
Claims 2 and 7 are objected to as being dependent upon a rejected base claim, but would be considered as allowable if made to overcome the non-statutory double patenting rejections set forth in this Office action, and if rewritten in independent form to include all of the limitations of the respective base claim and any intervening claims. Claims 10-20 would be considered as allowable if made to overcome the non-statutory double patenting rejections set forth in this Office action.
Double Patenting
Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over reference claims 1-20 of U.S. Patent No. 11,026,122. The claims at issue for consideration are not identical, but they are not patentably distinct from each other because the present claims are anticipated by the reference claims, and considered as obvious variants thereof to a person having ordinary skill in the art.
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground(s) provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. MPEP 717.02 for applications subject to examination under the first inventor to file provisions of the AIA , MPEP 2159. MPEP 706.02(l)(1)-706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used (www.uspto.gov/forms/). The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using the eTerminal Disclaimer website. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For additional information about eTerminal Disclaimers, see http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2014/0307591 A1) in view of Lei et al. (US 2015/0055523 A1).
1. A method (Wang, FIG. 3), comprising: 
communicating, by a processing system of a radio access network (RAN) intelligent controller (RIC), the processing system including a processor, a request for cell traffic reports to a plurality of cells of a RAN cluster of cells of a radio communication network (Wang, paras. [0057], [0063], “FIG. 4 is a block diagram of an example network arrangement that includes a coordinating network node 402 and a cluster 404 of cells 406. Each cell has an eNB. The coordinating network node 402 includes a dynamic uplink-downlink reconfiguration module 408 (implemented as machine-readable instructions, for example) which can perform dynamic uplink-downlink reconfiguration in response to changing traffic patterns in the cell cluster 404. For example, the dynamic uplink-downlink reconfiguration module 408 can perform the process of FIG. 3. […] To perform periodic uplink-downlink reconfiguration, member cells 406 can report traffic pattern statistics to the coordinating network node 402 on a periodic basis, to cause the coordinating network node 402 to perform the dynamic uplink-downlink reconfiguration. The period can be predefined using higher layer signaling, and may be conveyed over the backhaul link 410 between the coordinating network node 402 and each member cell 406.”); 
performing, by the processing system, a reconfiguration analysis to identify reconfiguration information to reconfigure the RAN cluster of cells of the radio communication network according to changing network conditions, wherein the reconfiguration analysis is based on received cell traffic reports for the plurality of cells of the RAN cluster of cells (Wang, paras. [0057], [0063], “…To perform periodic uplink-downlink reconfiguration, member cells 406 can report traffic pattern statistics to the coordinating network node 402 on a periodic basis, to cause the coordinating network node 402 to perform the dynamic uplink-downlink reconfiguration. The period can be predefined using higher layer signaling, and may be conveyed over the backhaul link 410 between the coordinating network node 402 and each member cell 406.” Id.); 
communicating, by the processing system, information defining a new cell configuration (Wang, paras. [0063], [0077], “…The notification of the uplink-downlink configuration change sent by the coordinating network node 402 can be associated with information pertaining to when the uplink-downlink configuration change is to be applied by the member cells 406. For example, the information sent to the member cells 406 by the coordinating network node 402 can include the starting system frame number (SFN) that identifies the radio frame at which the uplink-configuration change is to be applied--in other words, the SFN that identifies the radio frame in which the new uplink-downlink configuration is to be first used. In some examples, such information can be the Starting SFN for the Next Dynamic TDD Configuration information element that is included in an X2 Load Information message, as depicted in Table 1 above.”); 
communicating, by the processing system, a cell reconfiguration time for the RAN cluster of cells to switch to communicating according to the reconfiguration information (Wang, paras. [0063], [0077], “…The notification of the uplink-downlink configuration change sent by the coordinating network node 402 can be associated with information pertaining to when the uplink-downlink configuration change is to be applied by the member cells 406. For example, the information sent to the member cells 406 by the coordinating network node 402 can include the starting system frame number (SFN) that identifies the radio frame at which the uplink-configuration change is to be applied--in other words, the SFN that identifies the radio frame in which the new uplink-downlink configuration is to be first used. In some examples, such information can be the Starting SFN for the Next Dynamic TDD Configuration information element that is included in an X2 Load Information message, as depicted in Table 1 above.” Id.); and 
wherein the communicating the request for cell traffic reports, receiving the cell traffic reports, the performing the reconfiguration analysis and the communicating the reconfiguration information occur in substantially real time (Lei, para. [0060], “On the other hand, if dynamic TDD feature in small cell is activated by a central node, then a new backhaul signaling can be transmitted from small cell eNB to the central node in order to request eIMTA activating. The central node could be the overlaid Macro eNB, one selected small cell eNB or OAM. Another backhaul signaling may be needed from the central node to the small cell eNB to activate/deactivate eIMTA of this small cell taking into consideration interference management. For eIMTA activating, this backhaul signaling can include the coupling loss threshold for cell cluster forming, UL-DL traffic ratio reporting period, cluster ID, UL-DL reconfiguration set and validation timing.” emphasis added.)
Wang et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Lei et al. provides prior art disclosure and suggestions for the claimed invention, such as wherein the communicating the request for cell traffic reports, receiving the cell traffic reports, the performing the reconfiguration analysis and the communicating the reconfiguration information occur in substantially real time (Lei, para. [0060], “On the other hand, if dynamic TDD feature in small cell is activated by a central node, then a new backhaul signaling can be transmitted from small cell eNB to the central node in order to request eIMTA activating. The central node could be the overlaid Macro eNB, one selected small cell eNB or OAM. Another backhaul signaling may be needed from the central node to the small cell eNB to activate/deactivate eIMTA of this small cell taking into consideration interference management. For eIMTA activating, this backhaul signaling can include the coupling loss threshold for cell cluster forming, UL-DL traffic ratio reporting period, cluster ID, UL-DL reconfiguration set and validation timing.” emphasis added. Id.) The prior art disclosure and suggestions of Lei et al. are for reasons of providing backhaul signaling to manage the UL-DL interference caused by the activation of TDD eIMTA (Lei, para. [0044], “For example, certain embodiments can provide backhaul signaling to manage the UL-DL interference caused by the activation of TDD eIMTA.”) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of providing backhaul signaling to manage the UL-DL interference caused by the activation of TDD eIMTA.
3. The method of claim 1, wherein the performing the reconfiguration analysis comprises selecting, by the processing system, a new slot configuration to accommodate a change in communication traffic in the RAN cluster of cells of the radio communication network (Lei, para. [0061], “As shown in FIG. 6B, the UL/DL reconfiguration set can be selected for deriving fixed subframe and flexible subframe type. For example, the sets can be as follows: set 1 can be UL/DL configurations 0, 1, 2, and 6; set 2 can be UL/DL configurations 3, 4, and 5; and set 3 can be UL/DL configuration 0, 1, 2, 3, 4, 5, and 6. This dynamic reconfiguration set can mean that the adaptive UL/DL configuration can only be selected from the reconfiguration set. For example, if set 1 is used, then adaptive UL/DL configuration can only be selected from one of configurations 0, 1, 2, and 6. By contrast, if set 2 is selected, then adaptive UL/DL configuration can be chosen from one of configurations 3, 4, and 5. The selected sets are examples. Other sets can be formed.”)
4. The method of claim 3, further comprising: 
receiving, by the processing system, cell traffic reports for cells of the RAN cluster of cells of the radio communication network, wherein the cells of the RAN cluster of cells communicate the cell traffic reports responsive to the request for cell traffic reports (Wang, para. [0063], “To perform periodic uplink-downlink reconfiguration, member cells 406 can report traffic pattern statistics to the coordinating network node 402 on a periodic basis, to cause the coordinating network node 402 to perform the dynamic uplink-downlink reconfiguration. The period can be predefined using higher layer signaling, and may be conveyed over the backhaul link 410 between the coordinating network node 402 and each member cell 406.” Id.); and 
determining, by the processing system, the change in communication traffic in the RAN cluster of cells of the radio communication network based on the cell traffic reports (Wang, para. [0063], “To perform periodic uplink-downlink reconfiguration, member cells 406 can report traffic pattern statistics to the coordinating network node 402 on a periodic basis, to cause the coordinating network node 402 to perform the dynamic uplink-downlink reconfiguration. The period can be predefined using higher layer signaling, and may be conveyed over the backhaul link 410 between the coordinating network node 402 and each member cell 406.” Id.)
5. The method of claim 3, wherein the selecting the new slot configuration comprises: 
determining, by the processing system, an average traffic ratio for the RAN cluster of cells of the radio communication network (Wang, para. [0053], “In other implementations, the selected uplink-downlink configuration can be based on aggregating (e.g. averaging) the uplink-downlink resources of the proposed uplink-downlink configurations. Each uplink-downlink configuration has a first number of uplink subframes and a second number of downlink subframes. An average number (rounded to an integer) of uplink subframes over the multiple proposed uplink-downlink configurations can be calculated, and an average number (rounded to an integer) of downlink subframes over the multiple proposed uplink-downlink configurations can be calculated. The selected uplink-downlink configuration is the one that has the average number of uplink subframes and the average number of downlink subframes.”); and 
selecting, by the processing system, a new subframe configuration for the RAN cluster of cells, wherein the selecting the new subframe configuration is responsive to the average traffic ratio (Wang, para. [0053], “In other implementations, the selected uplink-downlink configuration can be based on aggregating (e.g. averaging) the uplink-downlink resources of the proposed uplink-downlink configurations. Each uplink-downlink configuration has a first number of uplink subframes and a second number of downlink subframes. An average number (rounded to an integer) of uplink subframes over the multiple proposed uplink-downlink configurations can be calculated, and an average number (rounded to an integer) of downlink subframes over the multiple proposed uplink-downlink configurations can be calculated. The selected uplink-downlink configuration is the one that has the average number of uplink subframes and the average number of downlink subframes.” Id.)
6. The method of claim 5, wherein the selecting the new subframe configuration comprises: 
determining, by the processing system, an average downlink to uplink ratio for the RAN cluster of cells from respective downlink to uplink traffic ratios for respective cells of the RAN cluster of cells (Wang, para. [0053], “In other implementations, the selected uplink-downlink configuration can be based on aggregating (e.g. averaging) the uplink-downlink resources of the proposed uplink-downlink configurations. Each uplink-downlink configuration has a first number of uplink subframes and a second number of downlink subframes. An average number (rounded to an integer) of uplink subframes over the multiple proposed uplink-downlink configurations can be calculated, and an average number (rounded to an integer) of downlink subframes over the multiple proposed uplink-downlink configurations can be calculated. The selected uplink-downlink configuration is the one that has the average number of uplink subframes and the average number of downlink subframes.” Id.); and 
selecting a subframe configuration as the new subframe configuration from a set of predetermined subframe configurations based on the average downlink to uplink ratio (Wang, para. [0053], “In other implementations, the selected uplink-downlink configuration can be based on aggregating (e.g. averaging) the uplink-downlink resources of the proposed uplink-downlink configurations. Each uplink-downlink configuration has a first number of uplink subframes and a second number of downlink subframes. An average number (rounded to an integer) of uplink subframes over the multiple proposed uplink-downlink configurations can be calculated, and an average number (rounded to an integer) of downlink subframes over the multiple proposed uplink-downlink configurations can be calculated. The selected uplink-downlink configuration is the one that has the average number of uplink subframes and the average number of downlink subframes.” Id.)
8. The method of claim 1, wherein the performing the reconfiguration analysis comprises: 
identifying, by the processing system, a change in number of user equipment (UE) devices connected to the RAN cluster of cells of the radio communication network (Lei, para. [0045], “FIG. 4 illustrates a case in which TDD eIMTA in a small cell can be activated by the small cell itself, according to certain embodiments. As shown in FIG. 4, each small cell eNB can, at 405, determine its own UL/DL traffic variation. Moreover, each small cell eNB can, at 407, determine its own number of attached legacy UEs. At 410, each small cell eNB can determine when to activate/deactivate the feature based on its own UL/DL traffic variation and the number of attached legacy UEs.”); and 
selecting, by the processing system, a new slot configuration to accommodate the change in number of UE devices connected to the RAN cluster of cells of the radio communication network (Lei, para. [0045], “FIG. 4 illustrates a case in which TDD eIMTA in a small cell can be activated by the small cell itself, according to certain embodiments. As shown in FIG. 4, each small cell eNB can, at 405, determine its own UL/DL traffic variation. Moreover, each small cell eNB can, at 407, determine its own number of attached legacy UEs. At 410, each small cell eNB can determine when to activate/deactivate the feature based on its own UL/DL traffic variation and the number of attached legacy UEs.” Id.)
9. The method of claim 1, further comprising: 
defining, by the processing system, the RAN cluster of cells including a plurality of adjoining cells serving geographically contiguous areas (Wang, paras. [0057], [0063], “FIG. 4 is a block diagram of an example network arrangement that includes a coordinating network node 402 and a cluster 404 of cells 406. Each cell has an eNB. The coordinating network node 402 includes a dynamic uplink-downlink reconfiguration module 408 (implemented as machine-readable instructions, for example) which can perform dynamic uplink-downlink reconfiguration in response to changing traffic patterns in the cell cluster 404. For example, the dynamic uplink-downlink reconfiguration module 408 can perform the process of FIG. 3…” Id.); and 
communicating, by the processing system, a cell traffic report configuration to at least some cells of the RAN cluster of cells, wherein the communicating the cell traffic report configuration comprises instructing the at least some cells to provide the cell traffic reports, including defining a reporting schedule for the at least some cells to provide the cell traffic reports (Wang, paras. [0057], [0063], “…To perform periodic uplink-downlink reconfiguration, member cells 406 can report traffic pattern statistics to the coordinating network node 402 on a periodic basis, to cause the coordinating network node 402 to perform the dynamic uplink-downlink reconfiguration. The period can be predefined using higher layer signaling, and may be conveyed over the backhaul link 410 between the coordinating network node 402 and each member cell 406.” Id.)
Claim Objections
Claims 4 and 8 are objected to because of the following informalities. Claim 4 contains a grammatical inconsistency (l. 8) via redundant punctuation. Claim 8 contains a grammatical inconsistency (l. 2) via lack of punctuation. Appropriate correction is required.
Conclusion
The prior art made of record (PTO-1449, PTO-892) and not relied upon is considered pertinent to the subject matter of the present U.S. non-provisional application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy J. Weidner whose telephone number is (571) 270-1825. The examiner can normally be reached Monday - Friday, 8:00 AM - 5:00 PM, Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing           by using a USPTO supplied web-based collaboration tool. To schedule an interview, the    applicant is encouraged to use the USPTO Automated Interview Request (AIR) form at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY J WEIDNER/Primary Examiner, Art Unit 2476